DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 10-14 are presented for examination.  Claims 1-9 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant submitted new claims and a new ground of rejection with new reference Behrent (US Patent 918498 hereinafter “Behrent”) is being supplied. Arguments are moot.   Examiner suggests having an interview to discuss the case before filling a reply to action. 
Drawings
The drawings were received on 04/27/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (German Patent Document DE1488665A1 hereinafter “Herbert” in IDS dating 01/02/2020) in view of Behrent (US Patent 918498 hereinafter “Behrent”) in further view of Sills (US Patent 2736829 hereinafter “Sills”). 
Re-claim 1, Herbert discloses a salient pole machine (Fig.4) comprising a rotor (3) rotating about a machine axis, the rotor (3) further comprising a rotor rim at a circumference thereof having an outer radius (annotated Fig.9);A plurality of salient poles ((5”), each salient pole comprising a pole winding (4) extending in radial direction (arrow direction) and attached to the rotor rim (annotated Fig.1) [close to] pole-rim interface (annotated Fig.9, windings are close to the pole-rim interface) ;  
Each of the pole-rim interface (annotated Fig.9) comprising:  a plurality of axial rib-like rim extensions (annotated Fig.9) projecting radially from the rotor rim (annotated Fig.9) with a predetermined circumferential distance 10(d, annotated Fig.9) between neighboring rim extensions;
a plurality of  axial pole grooves provided in the salient pole (annotated Fig.9) matching and receiving the rim extension (annotated Fig.9); and a plurality of axially extending fixing elements (27a) that fix said  rim extensions (annotated Fig.9) in the pole grooves (annotatedFig.9), the fixing elements (7a) inserted axially into facing interface holes (see holes of 7a) defined in facing side walls of the pole 
 
    PNG
    media_image1.png
    696
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    534
    media_image2.png
    Greyscale

Herbert fails to explicitly teach that the winding completely on the salient pole, each salient pole has a plurality of axial pole grooves matching and receiving said rim extensions.
Behrent teaches 10that winding (8) completely on the salient pole (9), each salient pole (9, see Fig.10) has a plurality of axial pole grooves (annotated Fig.10, grooves for 7, 7’) matching and receiving said rim extensions (7, 7’ see Fig.10). 
plurality of axial pole grooves matching and receiving the rim extensions at the respective pole-rim interface as suggested by Behrent to supporting the field coils and making simple an well (Behrent, Page1, L.15-35).

    PNG
    media_image3.png
    625
    630
    media_image3.png
    Greyscale
 
Herbert fails to explicitly teach the winding attached to the rotor rim at pole-rim interface. 
However, Sills teach wherein the winding (18) attached to the rotor rim at pole-rim interface (see annotated Fig.4, windings 18 around pole interlap with pole-rim interface). 



    PNG
    media_image4.png
    205
    280
    media_image4.png
    Greyscale

Re-claim 11, Herbert as modified discloses the salient pole machine as claimed in Claim 10, wherein the  fixing elements (7a) are arranged outside of the outer radius of the  rotor rim (annotated Fig.9, 7a are outside of 3, outside  of rotor rim limit).  
Re-claim 12, Herbert as modified discloses the Salient pole machine as claimed in Claim 10, wherein the fixing elements (7a) comprise axial fixation pins (7a, are thru bolts).
Re-claim 13, Herbert as modified discloses the 30Salient pole machine as claimed in Claim 12, wherein the fixation pins (7a) are shear pins having a circular cross-section (annotated Fig.9).
Claim 14  are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (German Patent Document DE1488665A1 hereinafter “Herbert”) in view of Berherd and Sills as applied to claim 12 above and in further view of Stephens (US Patent 5780951 hereinafter “Stephens”).
Re-claim 14, Herbert as modified discloses the salient pole machine as claimed in Claim 12. 

Herbert does not explicitly teach the pin is an expansion pin. 
However, Stephens teaches using a fixation pin as an expansion pin (Col.5, L.5-15, using expansion pin to complete the stator). 
Therefore, It would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the fixation pin which eliminates the radial clearance in the interface holes of Herbert and use expansion pins as suggested by Stephens to press the components into place and assembly the stator to complete a stator structure (Stephens, Col.5, L.5-15).	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Kitagawa US 20100141067 teaches using split-pin for fixation pin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834